Citation Nr: 0031127	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there is clear and unmistakable error in a rating 
decision of March 3, 1976, which denied service connection 
for bilateral pes planus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A video hearing was held before the undersigned 
Member of the Board on July 17, 2000.   



FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
pes planus was previously denied by the RO in a decision of 
March 3, 1976, and the veteran did not file an appeal.

2.  The decision of March 3, 1976, which denied service 
connection for pes planus was based on the correct facts as 
they were known at that time, and was in accordance with the 
existing law and regulations.

3.  In a decision of November 4, 1998, the Board found that 
no new and material evidence had been presented to reopen the 
claim for service connection for pes planus (described as 
flat feet).  

4.  The additional evidence received since the Board's 
November 4, 1998, decision is new, bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The decision of March 3, 1976, which denied service 
connection for pes planus does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2000).

2.  New and material evidence has been received since the 
Board's November 4, 1998 decision that found that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for pes planus, and the 
claim of entitlement to service connection for pes planus is 
reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether There Is Clear And Unmistakable Error In A Rating
 Decision Of March 3, 1976, Which Denied Service
 Connection For Bilateral Pes Planus.

The veteran contends that there is clear and unmistakable 
error in a decision of March 3, 1976, by the RO which denied 
service connection for pes planus.  He states that service 
connection should have been granted, and he points out that 
his service medical records indicate that the disorder was 
treated repeatedly during service.

When a determination of the RO is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (2000).  Under the doctrine of delayed-
subsuming, a Board decision that considers a collateral 
attack on a final, unappealed RO determination can subsume 
that unappealed RO determination under certain circumstances.  
Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); see Dittrich 
v. West, 163 F.3d 1349 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 1499 (1999); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 1255 (1999); VAOPGCPREC 14-
95.  In a case in which the Board's decision subsumes an 
unappealed RO determination on collateral attack, the veteran 
may not challenge the original RO determination as containing 
CUE, but must proceed before the Board and urge that there 
was CUE in the Board decision that subsumed the unappealed RO 
action.  Brown, supra.

In a nonprecedential decision of the United States Court of 
Appeals for the Federal Circuit in Jones v. West, No. 99-7031 
(Fed. Cir. Feb. 25, 2000), the Federal Circuit stated that a 
Board decision that follows an RO determination and that does 
not affirm an RO decision cannot subsume that RO decision for 
purposes of a later collateral attack before the RO.  This is 
true for a claim of CUE or any other allowable challenge to 
an RO decision, such as new and material evidence.  Id.

In the case now before the Board, the RO initially considered 
the veteran's original claim of entitlement to service 
connection for pes planus in a rating decision of March 1976, 
at which time such claim was denied.  Notice of the denial 
was furnished to the veteran in March 1976, and he did not 
appeal this determination within the applicable time period.  
Accordingly, the March 1976 decision is final.  38 U.S.C.A. § 
7105(c).  An attempt to reopen the previously denied claim 
for service connection for pes planus was initiated in August 
1994, and, in response, the RO denied the claim for a foot 
condition, hypermobile flat feet in a July 1995 rating 
decision.  The RO continued the denial of service connection 
for flat feet in an October 1995 rating decision, and an 
appeal followed.  The Board in a November 1998 decision 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for flat feet.  While the Board in November 1998 
noted that it had considered all of the evidence on file, 
inclusive of service medical records as well as examination 
and treatment reports compiled post-service, its primary 
focus as set forth in the Reasons and Bases, Findings of 
Fact, and Conclusions of Law portions of its November 1998 
decision was upon the finality of the March 1976 action of 
the RO and the significance of the evidence submitted since 
entry of that determination.  In short, the Board did not 
undertake a de novo review of the evidence, but rather 
examined the evidence submitted subsequent to the March 1976 
decision for the purpose of determining whether such evidence 
established a new factual basis for a grant of the requested 
benefit.  To that end, there was no actual or implicit 
affirmance of the March 1976 decision by the Board in its 
November 1998 decision, and, therefore, it cannot reasonably 
be concluded that the RO's determination of March 1976, was 
subsumed by the Board's November 1998 decision.  See Brown, 
Dittrich, Donovan, supra.  Consequently, the Board hereby 
finds that the issue of whether there was CUE in the rating 
decision of March 1976 is one not barred by law, regulation, 
or jurisprudence.

The Board has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that there is no clear and unmistakable error in the 
rating decision of March 3, 1976, which denied service 
connection for pes planus.

The evidence which was of record at that time included the 
veteran's service medical records.  The report of a medical 
history given by the veteran in November 1965 for the purpose 
of his enlistment shows that he denied having a history of 
foot trouble.  The report of a medical examination conducted 
at that time showed that the veteran had second degree pes 
planus which was not considered disqualifying.  

The service medical records further reflect that the veteran 
was seen on a number of occasions in connection with his 
complaints of pain in his feet.  For example, a record dated 
in April 1967 shows that the veteran stated that he began 
having foot pain two months earlier in the arch region.  It 
was noted that he had bilateral flexible flat feet.  Arch 
supports were prescribed.  Other service medical records 
contain similar information.  In May 1967, a change of 
military occupational specialty was recommended due to the 
foot pain.  A record dated in April 1968 shows that the 
veteran had been doing prolonged standing and walking.  He 
complained of having pain when active.  A record dated in 
June 1968 shows that the veteran was examined and found to 
have no findings other than mild pes planus.  He was found to 
be fit for duty.  

The report of a medical examination conducted in November 
1969 for the purpose of the veteran's separation from service 
shows that clinical evaluation of the feet was normal.  

The evidence which was considered in connection with the 
March 3, 1976, decision also included the report of a medical 
examination conducted by the VA in January 1976.  The report 
shows that the veteran reported that his arches dropped and 
rose causing pain.  He reported that he had pain in both feet 
upon standing or walking for over 20 minutes.  He said that 
it started in early 1967 in service and he was put on a 
profile and given exercises.  On examination, there was 
depression and bulging of both medial arches.  The tarso-
navicular joints were tender to pressure.  The veteran walked 
with a normal gait.  There was no hallux valgus.  The 
pertinent diagnosis was pes planus, symptomatic.  

Finally, the previously considered evidence included a 
written statement from Vincent Darr, a private chiropractor, 
dated in September 1975.  The report shows that the veteran 
said that his feet spontaneously and insidiously would go 
into plantar flexion, especially in the evening hours.  It 
was noted that the veteran's arches appeared to be dropped.  
There was pain upon palpation of both arches.  The pertinent 
diagnosis was that the medial longitudinal arches of both 
feet were dropped due to subluxation of the navicular bone.  

In the rating decision of March 3, 1976, the RO summarized 
the service medical records, the record from the 
chiropractor, and the VA examination report.  The RO noted 
that the service medical records had characterized the pes 
planus as being mild.  The RO denied the claim for service 
connection for pes planus on the basis that the evidence 
which was of record indicated that it existed prior to 
service and was not aggravated beyond the normal progression.  

The veteran did not appeal the decision.  Under the 
applicable law and regulations, previous determinations which 
are final and binding, including decisions regarding service 
connection, will be accepted as being correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2000).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of March 3, 1976, which 
denied service connection for pes planus was based on the 
correct facts as they were known at that time.  The rating 
decision shows that the RO considered all of the evidence 
which was of record at that time.  The Board finds that the 
RO exercised reasonable discretion when deciding the claim.  
The Board notes that the disorder had been found on entrance 
into service, and had later been characterized as being only 
mild in degree.  Upon separation from service, the disorder 
was not noted.  The earliest post-service treatment record 
was from many years after service.  There was no medical 
opinion to the effect that the disorder had been aggravated 
by service.  Based on the evidence, the RO found that 
aggravation in service had not been shown.  Although the 
appellant disagrees with the conclusions reached by the RO, 
an asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  Although 
the citations have changed, the applicable law and 
regulations which were in effect at that time are the same as 
the current law and regulations.  Service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A 
preexisting disease or injury will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
during service is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b) (2000).  Based on the evidence summarized above, 
the RO found that no aggravation of the disorder had been 
shown.  Such a finding is consistent with the applicable law 
and regulations.  Temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  See also Beverly v. Brown, 9 Vet. App. 402 (1996).  

To the extent that the veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist which was set forth in 
38 U.S.C.A. § 5107, the Board notes that vague allegations 
that the prior adjudication failed to follow the law or 
regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error. "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may 
the failure to follow procedures in the VA Physician's Guide 
for Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
March 3, 1976, which denied service connection for pes 
planus.  Accordingly, the benefit sought on appeal is denied.


II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Pes Planus.

As noted above, the veteran's claim for service connection 
for pes planus was previously denied by the RO in March 1976, 
and the veteran did not appeal.  Therefore, that decision 
became final.  The Board notes that the veteran has stated 
that he did not receive a copy of the notice of the denial.  
However, his claims file contains a copy of a letter from the 
RO to the veteran dated March 15, 1976, which contains notice 
of the denial.  With respect to the veteran's contention that 
he did not receive notification of the decision in 1976, the 
Board notes that in Evans v. Brown, 9 Vet. App. 273 (1996), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, with respect to an appellant's contention 
that he was never notified of a previous RO decision or of 
his right to appeal that decision, the "presumption of 
regularity" applies to the mailing of notice of the RO 
decision to the appellant at his last known address of 
record.  The Court stated that an appellant's mere assertion 
of non-receipt of notice of an RO decision, such as the 
appellant's assertion in this case, is not "clear evidence" 
to rebut the presumption of proper mailing. 

More recently, in 1994, the veteran attempted to reopen his 
claim for service connection for pes planus.  The additional 
evidence presented at that time included testimony given by 
the veteran at a hearing held in June 1996 at the RO.  He 
testified that he did not have problems with his feet prior 
to service, and did not initially have problems in service 
until early 1967.  He stated that the problems began after he 
jumped down from a bulldozer and felt something tearing in 
the arches of both feet.  He reported that he continued to 
have problems with his feet after service, and he had to quit 
a job as a meat cutter because it involved too much standing.  
He said that he worked driving a county van.  He said that he 
had not recently had any treatment because is was useless.  
He said that he stayed off of this feet as much as he could 
and soaked them in hot water.  He said that he was never free 
of foot pain.  

The report of an examination of the veteran's feet conducted 
by the VA in July 1996 shows that he gave a history of 
injuring his feet when he jumped off a bulldozer.  On 
examination, the appearance of the feet was normal with the 
exception of low arch function.  The diagnosis was flat feet.  

The RO concluded that the additional evidence was not new and 
material to reopen the claim.  The veteran perfected an 
appeal, but in a decision of November 4, 1998, the Board also 
found that the veteran had not presented new and material 
evidence to reopen his claim.  

In November 1998, the veteran again attempted to reopen his 
claim.  The RO denied that request and the veteran perfected 
this appeal.  

The November 1998 Board decision is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.1100 (2000).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
removed the requirement that a veteran submit a well-grounded 
claim.  The new law affects claims pending on or filed after 
the date of enactment (as well as certain claims which were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The additional evidence which has been presented since the 
decision by the Board in November 1998 includes testimony 
given by the veteran at a hearing held before a local hearing 
officer in July 1999, and at a hearing held before the 
undersigned Member of the Board in July 2000.  The testimony 
was to the effect that the veteran did not have disability 
affecting his feet until he injured them in service.

The additional evidence also includes a medical report dated 
in June 1999 from Nicholas M. Pachuda, DPM, which shows that 
the diagnoses included (1) tarsal tunnel syndrome, 
bilaterally, (2) previous history of plantar fascial tearing 
by history; (3) decreased muscle strength to inverters and 
evertors of both ankles, and (4) mild to moderate pes planus 
deformity, congenital.  The podiatrist stated that: 

By this patient's history, and records 
provided by him, it is apparent that he 
did not complain of flat feet or symptoms 
from them before he entered the military.  
From his reported injury in 1967, it 
appears that the patient had a plantar 
fascial injury when he jumped off of the 
bulldozer, [and] inadequate treatment 
which should have been cast and 
immobilization.  This patient developed a 
tarsal tunnel syndrome bilaterally.  This 
was also untreated at the time according 
to the patient.  This was not diagnosed 
until 1998.  Now he not only has plantar 
fascial symptoms [and] the tarsal tunnel 
symptoms, but [also] muscle weakness in 
his legs, none of which he feels are 
related to his flat foot deformity.  I 
think that it is entirely possible that 
his plantar fascial injury in the 
military in 1967 occurred as well as this 
triggering his tarsal tunnel syndrome.  I 
think that it is entirely possible that 
this traumatic injury has caused the 
symptoms of chronic pain and disability 
in both of his feet.  

The evidence also includes VA medical treatment records dated 
in 1998 and later.  Of particular significance is a VA record 
dated in April 200) which includes the following comments:

Spoke with pt at length about his 
condition and related that his condition 
is a flexible flat foot and it is 
probable that this condition has led to 
his dx of tarsal tunnel syndrome as well.  
It is quite possible that this condition 
was present before the injury however, 
his condition worsened following his 
injury in the service and has contributed 
greatly to his discomfort.  

With consideration of the foregoing competent medical 
evidence specifically associating the veteran's current 
bilateral foot disorder with his service, the Board concludes 
that the additional evidence is new and that it contributes 
to a more complete picture of the circumstances surrounding 
the alleged origin of the veteran's disability.  Therefore, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Accordingly, the Board concludes that new and material 
evidence has been submitted and the claim for service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§ 5108.  However, for reason set forth in the REMAND below, 
the Board finds that additional development in this case is 
necessary prior to a determination on the merits of the 
veteran's claim.  


ORDER

The claim for revision of the rating decision of March 3, 
1976 which denied service connection for bilateral pes planus 
on the basis of contain clear and unmistakable error is 
denied.

New and material evidence having been submitted, the claim 
for service connection for bilateral pes planus is reopened 
and the appeal is granted, to this extent only.



REMAND

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the development accomplished by 
the RO prior to the change in the law does, per se, not fully 
comply with the new requirements with regard to notice and an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  The RO 
adjudicated the veteran's claim utilizing the legal criteria 
governing the reopening of claims and has not conducted a 
merits review of the veteran's claim based on the current 
record.  The RO should address these matters prior to review 
by the Board so as to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  The Board finds that an 
examination would be useful in determining likelihood of a 
relationship between the veteran's current pes planus and his 
period of service.  In view thereof, the Board has determined 
that the appellant should be afforded a VA examination for 
the purpose of obtaining a fully informed medical opinion 
regarding the relationship between the veteran's current pes 
planus and his period of service.

In view of the VA's duty to assist as recently restated by 
Congress, the Board finds that consideration on the merits at 
this time prior to RO review and development could result in 
prejudice to the veteran.  As such, in light of the recent 
amendment, the Board believes that additional development 
would be helpful.  

As a final matter, the Board notes that at a July 1999 
hearing before a hearing officer at the RO, testimony was 
received from the veteran on the issues of his entitlement to 
service connection for bilateral plantar fascial injuries and 
tarsal tunnel syndrome.  The hearing officer added these 
issues to a February 2000 supplemental statement of the case 
(SSOC) without a notice of disagreement, noting that while 
such disabilities were arguably different from pes planus, 
they were nonetheless inextricably intertwined with the pes 
planus claim.  The hearing officer then indicated in the SSOC 
that the two issues were not well grounded.  The veteran then 
submitted a substantive appeal addressing this issue in April 
2000.  The Board notes that the governing legal criteria no 
longer require that a claimant present a well-grounded claim 
and as such, the RO has not had the opportunity to adjudicate 
these claims on the merits.  Further, the RO should ensure 
that such issues are formally adjudicated and that the 
provisions for placing the issues in appellate status are 
completed.  38 C.F.R. § 20.200 (2000).  The RO should also 
ensure that that notice and documentation requirements 
mandated by the Veterans Claims Assistance Act of 2000 are 
met.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should arrange for the veteran 
to undergo a VA podiatry examination to 
determine the nature and extent of any 
currently present disorders of the 
veteran's feet.  All indicated studies, 
including X-rays, should be performed and 
all findings should be reported in 
detail.  With respect to the veteran's 
bilateral pes planus, the examiner should 
provide an opinion as to whether the 
disorder increased in severity during 
service, and if so, whether the increase 
was clearly and unmistakably due to the 
natural progress of the disorder.  With 
respect to any other currently present 
disorders of the veteran's feet, to 
include any degenerative changes 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any of the 
disorders is etiologically related to a 
disorder or injury noted in service.  The 
examiner should also indicate the 
etiology of the veteran's bilateral 
plantar fascial injury and bilateral 
tarsal tunnel syndrome, and specifically 
indicate the likelihood that either 
disorder is related to the veteran's pes 
planus or to his military service.  The 
rationale for all opinions expressed 
should be provided and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  The veteran's claims file, 
including a copy of this REMAND, must be 
made available to the examiner for 
review.  The examination report is to 
reflect that a review of the claims file 
was made.  The examination report must be 
typed.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  Further, 
the RO also is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000

3.  The RO should ensure that the issues 
of the veteran's entitlement to service 
connection for bilateral plantar fascial 
syndrome and bilateral tarsal tunnel 
syndrome are properly developed, formally 
adjudicated on the merits, and properly 
placed in appellate status.  See 
38 C.F.R. § 20.200 (2000).  The RO should 
ensure that the notice and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met 
with respect to these issues.

4.  After the development requested above 
has been completed, the RO should again 
review the record and determine whether 
the claim for service connection for pes 
planus may now be granted.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Veterans Law Judge
	Board of Veterans' Appeals


 


